internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc fip b03 plr-109995-01 date date legend taxpayer lessee bankruptcy court properties industry claims z date date date date date this responds to your request for a ruling filed on behalf of taxpayer dated date and subsequent correspondence requesting that based upon the facts and representations submitted a portion of the stock that taxpayer is to receive under a plan_of_reorganization for lessee will not be treated as securities held by taxpayer for purposes of determining the percentage of total voting power or value held by taxpayer under the asset test of sec_856 of the internal_revenue_code the code or under the gross_income_test of sec_856 facts taxpayer elected status as a real_estate_investment_trust reit under sec_856 through of the code on its federal_income_tax return for its taxable_year beginning on date taxpayer is in the business of owning or leasing the properties which are plr-109995-01 primarily leased to and operated by lessee or its subsidiaries taxpayer conducts all of its business through a wholly owned operating partnership on date lessee filed a petition for protection under chapter of the federal bankruptcy code taxpayer filed a proof_of_claim on date listing numerous claims against lessee including a claim for unpaid rent at or about the time lessee filed its petition in bankruptcy taxpayer leased substantially_all the properties to lessee under four master lease agreements and a single facility lease collectively the leases and derived approximately z percent of its income from lessee on date lessee and its creditors including taxpayer submitted an amended plan_of_reorganization the plan the bankruptcy court confirmed the plan on date in accordance with the plan taxpayer and lessee have restructured the existing leases to grant the newly reorganized lessee substantial rent concessions effective retroactively to date in exchange for these concessions taxpayer will receive equity interests in the newly reorganized lessee under the plan taxpayer will receive a distribution of lessee’s common_stock taxpayer anticipates that the distribution of common_stock will be less than percent by vote or value of lessee’s total common_stock outstanding immediately upon lessee’s emergence from bankruptcy if however the distribution represents percent or more by vote or value of lessee’s total common_stock outstanding taxpayer will assign immediately prior to the effective date of the plan its rights to receive that number of lessee shares that exceed dollar_figure percent by vote or value to certain trusts established for the benefit of taxpayer’s shareholders the trusts taxpayer will declare a dividend to each of its shareholders of record that will irrevocably assign a pro-rata interest in taxpayer’s right to receive that number of lessee shares that exceed dollar_figure percent the excess shares in addition to the right to receive the excess shares the assets of the trusts will include any actual excess shares received registration rights other_property and securities issued in exchange for the same and any income or distributions earned on the assets collectively the trust assets the date on which taxpayer declares the dividend and assigns its rights to receive the excess shares is known as the dividend record_date taxpayer will establish a separate trust for the benefit of each shareholder of record on the dividend record_date the beneficiaries taxpayer represents that the trusts will be treated for federal_income_tax purposes as liquidating trusts under sec_301_7701-4 of the procedure and administration regulations for the purpose of holding the excess shares until the shares may be distributed to the beneficiaries of all the trusts and that as a result of the distribution the shares are freely tradeable in the hands of the beneficiaries taxpayer will treat the trusts as grantor trusts for federal_income_tax purposes under sec_671 et seq plr-109995-01 interests in the trusts are separate from interests in taxpayer’s stock and no person acquiring taxpayer’s stock after the dividend record_date may acquire an interest in any of the trusts subsequent issues of common_stock in taxpayer will not dilute the rights of holders in the trusts and subject_to limited transferability rights the trusts will be owned only by those beneficiaries identified on the dividend record_date in addition taxpayer represents that no beneficiary will own percent or more of lessee’s shares issued on the effective date of the plan law and analysis sec_856 provides that a corporation trust or association trust shall not be considered a reit for any taxable_year unless at the close of each quarter of the taxable_year not more than percent of the value of its total assets is represented by securities other than those includible under sec_856 not more than percent of the value of its total assets is represented by securities of one or more taxable reit subsidiaries and except with respect to a taxable_reit_subsidiary and securities includible under sec_856 a not more than percent of the value of its total assets is represented by securities of any one issuer b the trust does not hold securities possessing more than percent of the total voting power of the outstanding voting_securities of any one issuer and c the trust does not hold securities having a value of more than percent of the total value of the outstanding securities of any one issuer sec_856 requires at least percent of a reit’s gross_income to be derived from passive sources including rents_from_real_property sec_856 requires at least percent of a reit’s gross_income to be derived from real_property interests including rents_from_real_property sec_856 generally excludes from the term rents_from_real_property any amount received or accrued directly or indirectly from any person if the reit owns directly or indirectly i in the case of any person which is a corporation stock of such person possessing percent or more of the total combined voting power of all classes of stock entitled to vote or percent or more of the total value of shares of all classes of stock of such person or ii in the case of a person which is not a corporation an interest of percent or more in the assets or net profits of such person sec_856 provides that for purposes of sec_856 the rules prescribed by sec_318 for determining the ownership of stock shall apply in determining the ownership of stock assets or net profits of any person except that percent shall be substituted for percent in subparagraph c of sec_318 and sec_318 sec_318 provides that stock owned directly or indirectly by or for any portion of a_trust of which a person is considered the owner under subpart e or part plr-109995-01 i of subchapter_j relating to grantors and others treated as substantial owners shall be considered as owned by such person the legislative_history to the rent exclusionary provision described above is found in h_r rep no 86th cong 2nd sess the legislative_history provides that the reason for the limitations found in sec_856 is to prevent the avoidance of the gross_income requirements under sec_856 through the device of related_organizations and to foreclose the opportunity of any substantial relationship between the trust and the business of any tenant the service has considered the treatment of the momentary ownership of stock for purposes of facilitating a divisive_reorganization in the context of a small_business_corporation in revrul_72_320 1972_1_cb_270 a small_business_corporation created another corporation and transferred assets in connection with a reorganization under sec_368 in exchange for stock in the new corporation immediately thereafter stockholders of the original corporation exchanged their stock for the stock of the new corporation in a transaction that qualified under sec_355 the ruling holds that the momentary ownership of stock in the new corporation did not terminate the original corporation’s election as a small_business_corporation because more than momentary control of the new corporation was never contemplated based solely upon the facts presented and the representations made we conclude that lessee’s common_stock that is irrevocably assigned to the trusts under the proposed trust agreement presented by taxpayer will not be treated as securities held by taxpayer for purposes of determining the percentage of total voting power or value held by taxpayer under the asset test of sec_856 or under the gross_income_test of sec_856 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter in particular no opinion is expressed concerning whether taxpayer qualifies as a reit under sec_856 of the code prior to or following the proposed transaction described above further no opinion is expressed whether the trusts qualify as liquidating trusts under sec_301_7701-4 for federal_income_tax purposes taxpayer has represented that it intends to treat the excess shares as additional rental income so that taxpayer will be deemed to have received such excess shares for federal tax purposes and that taxpayer will recognize gross_income equal to their fair_market_value no opinion is expressed as to whether any of the shares received by taxpayer in accordance with the plan including the excess shares qualify as rents_from_real_property under sec_856 this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent plr-109995-01 a copy of this letter must be attached to any income_tax return to which it is relevant sincerely yours acting associate chief_counsel financial institutions products by alice m bennett chief branch enclosure copy
